                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

AMTRUST INTERNATIONAL                      )
UNDERWRITERS LIMITED,                      )
                                           )
                      Plaintiff,           )
                                           )      Case No. 18-09019-CV-W-ODS
vs.                                        )
                                           )
JERALD S. ENSLEIN, in his capacity         )
as Chapter 7 Trustee for Xurex, Inc.,      )
et al.,                                    )
                                           )
                      Defendants.          )

                 ORDER (1) GRANTING PLAINTIFF’S APPLICATION FOR
              ENTRY OF DEFAULT AGAINST TRISTRAM JENSVOLD, AND
             (2) FINDING DEFENDANT TRISTRAM JENSVOLD IN DEFAULT
       On April 29, 2019, Defendant Tristram Jensvold was served with the Complaint and
Summons in this matter. Doc. #63; Doc. #69; Doc. #69-1. Jensvold’s responsive pleading
was due by no later than May 17, 2019, but to date, he has not filed a responsive pleading.
On May 23, 3019, Plaintiff filed an application requesting entry of default against Jensvold.
Doc. #69. After Jensvold failed to respond to Plaintiff’s request, the Court ordered him to
show cause by no later than July 5, 2019, why default should not be entered. Doc. #71.
The Court forewarned Jensvold that if he failed to comply with the Order, default may be
entered against him without further notice. Jensvold did not respond to the Order, and the
time for doing so has passed. Accordingly, the Court grants Plaintiff’s application for entry
of default against Jensvold (Doc. #69) and finds Jensvold in default.
       The Clerk’s Office is directed to send two copies of this Order, one via first class
mail, postage prepaid, and one via certified mail, return receipt requested, to the following:
              Tristram Jensvold
              227 Three Islands Road, Apartment 3
              Colchester, VT 05446

IT IS SO ORDERED.

                                                   /s/ Ortrie D. Smith
DATE: July 12, 2019                                ORTRIE D. SMITH, SENIOR JUDGE
                                                   UNITED STATES DISTRICT COURT
